DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 24, 25, 38, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,059,612 to Kuribayashi.
As regards claim 21, Kuribayashi ‘612 teaches limitations for a “deformable fastening system comprising: a deformable member” – including 10, “wherein the deformable member is a clamped component” – as shown and described, “and a non-deformable mating member” – the bolt 36, “wherein the non-deformable mating member is a fastener including a bolt having a shaft including a thread formed thereon” – as shown and described, , “and a head having an undersurface including at least one inner step formed thereon” – including step formed as indicated at 34,44,42 in Fig 8 for example, “wherein the shaft of the bolt is inserted through a passage in the deformable member to engage a corresponding thread on a nut member and the head of the bolt is rotated to move the bolt into the nut member during a tightening cycle” – as shown and described with respect to 40 for example, , “wherein at least one geometric feature is formed on the at least one inner step on the undersurface of the head of the bolt” – a surface as indicated at 34, or 44, or the vertex of the angular meeting of the surfaces there indicated for example anticipates broad limitation.  Claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974), “wherein the at least one inner step of the bolt and the at least one geometric feature both engage 
As regards claim 22, reference teaches further limitation of “the undersurface of the head having at least one inner step formed thereon defines at least one outer portion of the head” – inasmuch as all surfaces of portions 34,44,42 inherently define an ‘outer surface portions of the bolt head, the broad limitation has not clearly defined any particular structure that might be relied upon to patentably distinguish from the well known structure of the prior art.
As regards claim 24, reference teaches further limitation of “the at least one geometric feature of the at least one inner step produces a visual clamp load indicator to identify the clamp load between the clamped component and the at least one geometric feature of the non-deformable fastener” – one of ordinary skill in the art would recognize that clamping caused by the clamping surface of the bolt inherently causes a visually-identifiable reduction of dimension between the nut and bolt head that anticipate broad limitation which has not clearly defined any particular structure that might be relied upon to patentably distinguish from the well known structure of the prior art.
As regards claim 25, reference teaches further limitation of “the at least one geometric feature of the at least one inner step comprises a texture integrally formed on a portion of the undersurface of the head of the bolt” – inasmuch as the prior art feature inherently includes a texture, such as ‘smooth’, ‘rough’, or other, the limitation has not clearly defined any particular structure that might be relied upon to patentably distinguish from the well known structure of the prior art.
As regards claim 38, Kuribayashi ‘612 teaches limitations for a “deformable fastening system comprising: a deformable member” – including 10, “and a mating member that seals with the deformable member, wherein the mating member is a non-deformable fastener including a bolt having a shaft” – including 36, “and a head including at least one non- deformable inner step defining at least one outer portion” – including at 34,44 shown to include outer surface, “that mates with the deformable member to deform, clinch, and seal with the deformable member” – as shown and described, “wherein the mating member includes a retention groove” – the circumferential groove defined between 34,44 for example, “wherein when the bolt is staked through the deformable member, a portion of the deformable member flows into the retention groove” – at least, portion indicated at 18 in Fig 3 flows into the groove as result of clamping pressure.  
As regards claim 39, the reference teaches further limitation of “the mating member is a clinch fastener that seals with and clinches to the deformable member” – inasmuch as the prior art nut/bolt function anticipates broad action of ‘clinch’, i.e., to secure, fasten, make fast, fix, clamp, bolt, rivet; one of ordinary skill in the art would recognize that the broad limitation has not clearly defined any particular structure that might be relied upon to patentably distinguish from the well known structure of the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,059,612 to Kuribayashi
Although reference teaches a fastener bolt inherently comprising a material, the reference does not explicitly disclose “the fastener is formed of metal “.  It would however have been obvious to one of ordinary skill in the art to form the prior art fastener from a metal in order to take advantage of material properties such as strength, chemical resistance, hardness, low-cost etc as well known in the art.  
Reference disclosure explicitly describes components assembled arrangement teaching, at least, the alternatively-recited ‘composite’ construction and anticipates broad limitation for “and the clamped component is formed of a metal, polymer, or composite”.

Claim(s) 21, 22, 24-26, 29, 31, 33, 34, 36-39, 41, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,241,422 to Heimovics.
Heimovics ‘422 teaches limitations for a “deformable fastening system” – as shown, “deformable fastening system comprising: a deformable member, wherein the deformable member is a clamped component” – 12 as described, “and a non-deformable mating member” – 10, “wherein the non-deformable mating member is a fastener including a bolt” – 10 as shown, “having a shaft including a thread formed thereon” – as shown at 14 for example, “and a head having an undersurface including at least one inner step formed thereon” – the bolthead’s underside surfaces comprise a step from portion that is nearer the shank and perpendicular to the shank to the outer angled portion, “6S/N 16/460559Atty Dkt No. ACO110wherein the shaft of the bolt is inserted through a passage in the deformable member to engage a corresponding thread on a nut member” – Although reference discloses the bolt to have male thread for clamping functionality, the reference does not explicitly discloses a nut.  It would however have been obvious to one of ordinary skill in the art to provide a nut with female threading for clamping arrangement as otherwise explicitly disclosed where examiner takes Official Notice that nuts are well known in the art for that purpose and would not otherwise affect function of the arrangement disclosed, “and the head of the bolt is rotated to move the bolt into the nut member during a tightening cycle” – although functionally recited as part of some intended use, one of ordinary skill in the art would recognize that use as recited is taught by the reference as it’s shown and described, “wherein at least one geometric feature is formed on the at least one inner step on the undersurface of the head of the bolt” – a surface of either of the undersurface portions comprising the step and/or the vertice formed at their meeting anticipate broad limitation, “wherein the at least one inner step of the bolt and the at least one geometric feature both engage a mating surface of the deformable member to clamp the deformable member when the bolt is moved into the nut member causing an increase in axial load during the tightening cycle to deform the deformable member” – as shown in wherein axial loading is described.  
As regards claim 22, the reference teaches further limitation of “the undersurface of the head having at least one inner step formed thereon defines at least one outer portion of the head” – the portion of step geometry formed by the largest diameter portion of the prior art head extends to the outer diamter of the head.  
As regards claim 24, the reference teaches further limitation of “the at least one geometric feature of the at least one inner step produces a visual clamp load indicator to identify the clamp load between the clamped component and the at least one geometric feature of the non-deformable fastener” –  one of ordinary skill in the art would recognize that a clamp load is inherently visually indicated by the initial deformations of  bolt head’s undersurface geometry into the washer 12 and consequent reduction in the space between the bolt head and the workpiece to which it clamps.  The broadly-recited limitation does not clearly define any particular structure that might be relied on to patentably distinguish from the well known structure of the prior art.  
As regards claim 25, the reference teaches further limitation of “the at least one geometric feature of the at least one inner step comprises a texture integrally formed on a portion of the undersurface of the head of the bolt” – the ribbed texture of the undersurface of the prior art bolt head geometry anticipates broad limitation.  
As regards claim 26, the reference teaches further limitation of “the at least one geometric feature of the at least inner step comprises one or more ribs integrally formed on a portion of the undersurface of the head of the bolt, wherein the one or more ribs provide a high friction surface to increase torque load during the tightening cycle to indicate the desired clamp load has been reached” – as shown at 16 and wherein one of ordinary skill in the art would recognize inherent increased torque caused by increased friction between bolt head and washer due to ribs indicating a desired clamp load wherein no particular structure of the claimed invention is defined by the broadly-recited functional limitation which can be relied on to patentably distinguish from the well known structure of the prior art.  It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
As regards claim 29, reference teaches limitations for a “deformable fastening system comprising: a clamped component” – including 12, “and a fastener including a bolt having a shaft including a thread formed thereon, and a head having an undersurface including at least one inner step having at least one geometric feature formed thereon, wherein the at least one inner step formed thereon defines at least one outer portion of the head” – the undersurface of the bolt head includes 10 and geometric feature of ribs shown at 16 and wherein the undersurface comprises a step between the angled portion and the adjacent portion nearer the shank, “wherein the shaft of the bolt is inserted through a passage in the clamped component to engage a corresponding thread on a nut member and the head of the bolt is rotated to move the bolt into the nut member during a tightening cycle, wherein the at least one inner step of the bolt engages a mating surface of the clamped component to clamp the clamped component when the bolt is moved into the nut member causing an increase in axial load during the tightening cycle to deform the clamped component” – although functionally recited as part of some intended use, the prior art explicitly teaches use that anticipates the function as well as the capability to function as recited, “wherein the one or more ribs provide a high friction surface to increase torque load during the tightening cycle to indicate the desired clamp load has been reached” – as shown at 16 and wherein one of ordinary skill in the art would recognize inherent increased torque caused by increased friction between bolt head and washer due to ribs indicating a desired clamp load wherein no particular structure of the claimed invention is defined by the broadly-recited functional limitation which can be relied on to patentably distinguish from the well known structure of the prior art.
As regards claim 31, the reference teaches further limitation of “the clamped component is deformable when the at least one inner step mates with the clamped component” – as described.  
As regards claim 33, the reference teaches further limitation of “the one or more ribs integrally formed on the at least one inner step produces a visual clamp load indicator to identify the clamp load between the clamped component and the geometric features of the non-deformable fastener” –  one of ordinary skill in the art would recognize that a clamp load is inherently visually indicated by the initial deformations of 16 into the washer 12 and wherein one of ordinary skill in the art would recognize inherent increased torque caused by increased friction between bolt head and washer due to ribs indicating a desired clamp load wherein no particular structure of the claimed invention is defined by the broadly-recited functional limitation which can be relied on to patentably distinguish from the well known structure of the prior art.  The broadly-recited limitation does not clearly define any particular structure that might be relied on to patentably distinguish from the well known structure of the prior art.  
As regards claim 34, the reference teaches further limitation of “the at least one geometric feature of the at least one inner step comprises a texture formed on the undersurface of the head of the bolt” – the ribbed texture of the prior art anticipates broad limitation.  
As regards claim 36, the reference teaches further limitation of “the clamped component is a workpiece” – the prior art washer anticipates broad limitation.  
As regards claim 37, the reference teaches further limitation of “the clamped component is a washer” – as shown and described. 
As regards claim 38, reference teaches limitations for a “deformable fastening system comprising: a deformable member” 12, “and a mating member that seals with the deformable member” – 10, “wherein the mating member is a non-deformable fastener including a bolt having a shaft and a head including at least one non- deformable inner step defining at least one outer portion that mates with the deformable member to deform, clinch, and seal with the deformable member” – the angled step between under surfaces geometry of the prior art bolt head anticipates broad limitation, “wherein the mating member includes a retention groove, wherein when the bolt is staked through the deformable member, a portion of the deformable member flows into the retention groove” – the shallow groove formed by the intersection of the angled portion of the undersurface and the adjacent non-angled portion nearer the shank anticipates broad limitation for ‘groove’ and wherein compressibility and filling of the groove by 12 upon clamp/clinch use as intended anticipates broadly-recited functionality.
As regards claim 39, the reference teaches further limitation of “wherein the mating member is a clinch fastener that seals with and clinches to the deformable member” – the clamping action provided by the bolt as described anticipates broad limitation which has not clearly defined any particular structure that might be relied on to patentably distinguish from the prior art structure which creates a clamping or ‘clinch’ arrangement.   
As regards claim 41, the reference teaches further limitation of “the fastener is formed of metal and the clamped component is formed of a metal, polymer or composite” – reference disclosure of 12 being provided between the bolthead and a metal workpiece to avoid metal-to-metal contact implicitly teaches the bolt being metal as well known in the art. Claim(s) 42 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,241,422 to Heimovics..
As regards claim 42, the reference teaches further limitation of “the fastener is formed of metal” – reference disclosure of 12 being provided between the bolthead and a metal workpiece to avoid metal-to-metal contact implicitly teaches the bolt being metal as well known in the art, “and the clamped component is formed of a metal, polymer or composite” – disclosure of “vinyl, nylon, neoprene, or like substance” anticipates broadly-recited alternative limitation.

Response to Arguments
Applicant's arguments have been fully considered but not all are entirely persuasive.
While claim 21 is amended to set forth a geometric feature, the term is quite broad and does not clearly define any particular structure or geometry wherein the prior art relied on has physical existence and therefore many various geometric features.  Claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).  Particularly since the prior art relied on is in the art of deformable fastening system, it is important that product claims of the present invention clearly require structure that is not taught by the prior art.
While claim 29 is amended to further define a location of ribs, one of ordinary skill in the art would recognize that as broadly written, the prior art relied on discloses structure which anticipates same.  Otherwise, language intended to further define functional capability of the broadly-claimed structure results in broad limitation particularly since it doesn’t define any specific structure not taught by the prior art and one of ordinary skill in the art would recognize that the prior art structure is inherently capable of function that anticipates the broad functional recitation.  It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  In this respect, it is further noted that the product claims are interpreted for the structure required, not steps in some process of using for example, and though functional limitations are not ignored they are considered insofar as the structure actually required by same and are not required to teach the same (but unclaimed) particular structure or geometry that Applicant may have disclosed with respect to the recited functional capability.  
If prosecution is Continued, it is suggested that the claims be amended to include limitations clearly defining particular structure most central to the inventive concept that is presumably different from that of the prior art. Remarks indicating that prior art teaches structure and/or material characteristic different from the presently disclosed invention might be better pointed out in the claims as structural limitations for example.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677